Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 02/10/2021, in which, claim(s) 1-7, 10-14 and 16-18 is/are pending. 
Claim(s) 8-9, 15 is/are cancelled.

Allowable Subject Matter
Claims 1-7, 10-14 and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1 and 13, the prior art of record (Love et al. (Pat. No.: US 9,716,708 B2; hereinafter Primary Reference) in view Seo et al. (Pub. No.: US 2006/0184799 A1; Secondary Reference)) does not disclose:
 “wherein the first value based on the certification result is validated while current is carried to the functional device, and the first value is reset when the current carried to the functional device is stopped…”  of Claim 1, and “obtain a registration command having a certification ID candidate and a first unique value, 
derive a second unique value based on the certification ID candidate obtained and the individual identification information, compare the derived second unique value with the first unique value, and in a case where the first unique value matches with the derived second unique value, store the certification ID candidate in the first memory device as the certification ID…”  of Claim 13, in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses a system-on-chip (SoC) includes multiple hardware modules that are implemented on a substrate.  The hardware modules include a plurality of hardware and software security features and the SoC provides one or more external interfaces for accessing the security features.  A validation module, implemented in the boot code of the SoC for example, manages security certificates to control access to the plurality of security features.  Similarly, the secondary reference discloses a circuit and method for securing information stored in non-volatile on-chip memory from unauthorized read-out or destruction.  External access is prevented by writing a first n-bit security key-word into the memory.  A compare circuit compares the first security key-word with a second n-bit security key-word and outputs a comparison signal that either grants or denies external access to the memory based on a predetermined compare condition. Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432